               Case 2:18-cv-01757-BJR Document 55 Filed 06/15/21 Page 1 of 1



1
                                                           The Honorable Barbara J. Rothstein
2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
8

9    ABDUL MANSOUR and JULIA MANSOUR,
     husband and wife,
10                                                        No. 2:18-cv-01757-BJR
                    Plaintiffs,
11                                                        ORDER OF DISMISSAL
12          vs.

13   BRITISH AIRWAYS, PLC, a Foreign
     Corporation; HUNTLEIGH USA, Corporation,
14

15                  Defendants.

16
                                                      ORDER
17

18          The Court is in receipt of the Parties’ Stipulation and Proposed Order of Dismissal. Dkt.

19   No. 54. The parties having so stipulated and agreed, it is hereby SO ORDERED. The above-
20
     referenced case is hereby DISMISSED with prejudice and without an award of costs or fees to
21
     any party. The Clerk is directed to send copies of this Order to all counsel of record.
22
            DATED this 15th day of June, 2021.
23

24

25                                                 _______________________________
                                                   The Honorable Barbara J. Rothstein
26                                                 United States District Court Judge
27

28




                                                      1
